
	

115 HR 1304 : Self-Insurance Protection Act
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1304
		IN THE SENATE OF THE UNITED STATES
		April 6 (legislative day, April 4), 2017 Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Employee Retirement Income Security Act of 1974, the Public Health Service Act, and
			 the Internal Revenue Code of 1986 to exclude from the definition of health
			 insurance coverage certain medical stop-loss insurance obtained by certain
			 plan sponsors of group health plans.
	
	
 1.Short titleThis Act may be cited as the Self-Insurance Protection Act. 2.Certain medical stop-loss insurance obtained by certain plan sponsors of group health plans not included under the definition of health insurance coverage (a)ERISASection 733(b)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1191b(b)(1)) is amended by adding at the end the following sentence: Such term shall not include a stop-loss policy obtained by a self-insured health plan or a plan sponsor of a group health plan that self-insures the health risks of its plan participants to reimburse the plan or sponsor for losses that the plan or sponsor incurs in providing health or medical benefits to such plan participants in excess of a predetermined level set forth in the stop-loss policy obtained by such plan or sponsor..
 (b)PHSASection 2791(b)(1) of the Public Health Service Act (42 U.S.C. 300gg–91(b)(1)) is amended by adding at the end the following new sentence: Such term shall not include a stop-loss policy obtained by a self-insured health plan or a plan sponsor of a group health plan that self-insures the health risks of its plan participants to reimburse the plan or sponsor for losses that the plan or sponsor incurs in providing health or medical benefits to such plan participants in excess of a predetermined level set forth in the stop-loss policy obtained by such plan or sponsor..
 (c)IRCSection 9832(b)(1)(A) of the Internal Revenue Code of 1986 is amended by adding at the end the following new sentence: Such term shall not include a stop-loss policy obtained by a self-insured health plan or a plan sponsor of a group health plan that self-insures the health risks of its plan participants to reimburse the plan or sponsor for losses that the plan or sponsor incurs in providing health or medical benefits to such plan participants in excess of a predetermined level set forth in the stop-loss policy obtained by such plan or sponsor..
			
	Passed the House of Representatives April 5, 2017.Karen L. Haas,Clerk
